Citation Nr: 1616673	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-26 053 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for urinary incontinence.

2.  Entitlement to an increased initial rating for sinusitis. 

3.  Entitlement to an increased initial rating for hypothyroidism, status post treatment for Graves' disease.

4.  Entitlement to an increased initial rating for subluxation mild left knee.  

5.  Entitlement to a compensable initial rating for bilateral heel spurs.  

6.  Entitlement to a compensable initial rating for Achilles tendonitis of the right foot.

7.  Entitlement to a compensable initial rating for Achilles tendonitis of the left foot.

8.  Entitlement to service connection for anemia.
9.  Entitlement to service connection for tarsal tunnel syndrome of the right and left feet. 

10.  Entitlement to service connection for inflammation of the groin, to include as secondary to the Veteran's service connected hip disabilities.  

11.  Entitlement to service connection for a skin disorder, to include psoriasis.

12.  Entitlement to service connection for alopecia, to include as secondary to service-connected hypothyroidism.

(The issue of whether the Veteran's retroactive compensation of $26,384.80 for recalculation for concurrent receipt of retired and disability pay was properly calculated is the subject of a separate remand.)


REPRESENTATION

Veteran represented by:	Zachary A. VanDyke, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active duty from July 1988 to July 2008.
These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at hearing in September 2015 before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

With regard to the claims on appeal, at the September 2015 hearing the Veteran's representative noted that she had filed a notice of disagreement (NOD) with regard to claims for increased ratings for a left shoulder and right lower extremity disability and requested the Board remand the claims for the issuance of a Statement of the Case.  A review of the record reveals that the Veteran did not timely appeal the September 2008 rating decision that granted service connection and assigned the initial ratings for left shoulder and right lower extremity disabilities.  While the Veteran filed a NOD with that rating decision, she limited her appeal to specific issues and did not include the aforementioned claims.  Additionally, while the representative filed a document entitled "Brief in Support of Veteran's Notice of Disagreement for Degenerative Arthritis of the Left shoulder and Bilateral Subluxation of the Lower Extremity," in June 2014, the notification letter submitted with the brief is dated September 2008.  Accordingly, the Board finds that the NOD was not timely received.  Accordingly, the Board will construe the representative's brief as increased rating claims for the Veteran's left shoulder and right lower extremity disabilities.  Accordingly, they must be referred back to the agency of original jurisdiction (AOJ) for initial consideration.  

With regard to the Veteran's claim for service connection for bilateral plantar fasciitis, it was noted as one of the issues on appeal at the September 2015 hearing.  However, the record indicates that the Veteran did not timely file a NOD with regard to that issue.  The Veteran's February 2011 NOD to the February 2010 rating decision, which inter alia, denied service connection for bilateral fasciitis specifically restricted the NOD to the issues of increased initial ratings for urinary incontinence and bilateral heel spurs, and entitlement to service connection for psoriasis and groin inflammation.  Moreover, at no time did the AOJ issue a statement of the case regarding that issue.  Accordingly, the Board will construe the Veteran's testimony at the September 2015 as a petition to reopen the previously denied claim for bilateral plantar fasciitis and refer it back to the AOJ for initial consideration.

The issues of entitlement to increased ratings for a left shoulder and right lower extremity disabilities, whether new and material evidence has been received to reopen the previously denied claim for bilateral plantar fasciitis, and entitlement to service connection for temporomandibular joint disorder have been raised by the record in the September 2015 hearing transcript, the June 2014 Appellant's Brief, and an October 2009 correspondence, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to increased initial ratings for hyperthyroidism, subluxation of the left lower extremity, bilateral tendonitis, bilateral heel spurs; entitlement to service connection for psoriasis, alopecia, and inflammation of the groin are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At her September 2015 hearing, the Veteran and her representative requested to withdraw the appeals for entitlement to an increased initial rating for urinary incontinence, entitlement to an increased initial rating for sinusitis, and entitlement to service connection for anemia.

2.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's bilateral tarsal tunnel syndrome is etiologically related to active service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an increased initial rating for urinary incontinence have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the claim of entitlement to an increased initial rating for sinusitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of the claim of entitlement to service connection for anemia have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for service connection for bilateral tarsal tunnel syndrome are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In this decision, the Board grants entitlement to service connection for bilateral tarsal tunnel syndrome which constitutes a complete grant the Veteran's claim decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Withdrawn Appeals 

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

On the record at her September 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran and her representative indicated that the Veteran wished to withdraw her appeals for increased initial ratings for urinary incontinence and sinusitis, and for entitlement to service connection for anemia.  As such, there remain no allegations of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed.

Tarsal Tunnel Syndrome

Service connection may be established for a disability resulting from a disease or injury in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system such as tarsal tunnel syndrome, are presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With regard to the first Shedden element, a current diagnosis, a December 2008 treatment record from Tyndall Air Force Base and an August 2013 letter from Dr. Jensen indicated that the Veteran is diagnosed with tarsal tunnel syndrome.  Accordingly, the first Shedden element is met.

With regard to the second element, an in-service diagnosis, June 2007 and November 2007 service treatment records (STR) note that the Veteran was assessed with tarsal tunnel syndrome.  Subsequent medical problem lists in the Veteran's STRs continue to note tarsal tunnel syndrome.  Accordingly, the second Shedden element is met.  

With regard to the third Shedden element, the Board notes that the record does not contain a nexus opinion linking the Veteran's current tarsal tunnel syndrome to active service.  Nevertheless, as tarsal tunnel syndrome is a disease of the central nervous system, a showing of continuity of symptomatology after service is enough to establish service connection.  In Walker v. Shinseki, the Federal Circuit stressed that continuity of symptomatology provides the necessary medical nexus element for service connection for a listed chronic disease.  708 F.3d 1331, 1339 (Fed. Cir. 2013).  

In the present case, post service treatment records indicate that the Veteran has had continuous symptoms of and treatment for tarsal tunnel syndrome.  Specifically, as noted above, the Veteran was treated for tarsal tunnel syndrome in December 2008.  A January 2009 treatment record noted that the Veteran reported pain, burning, numbness, and tingling in her ankles and feet.  While no diagnosis was indicated, the Board notes those symptoms are consistent with tarsal tunnel syndrome.  Treatment records dated in April 2012, May 2012, and June 2012, which did not contain any identifying information but were noted by the Veteran to be from Bay Podiatry Clinic, indicate that the Veteran had tarsal tunnel syndrome and had been experiencing flare-ups.  Additionally, in an August 2013 letter Dr. Jensen stated that she had treated the Veteran for tarsal tunnel syndrome on numerous occasions from 2006 to 2012.  In light of competent evidence of continuity of symptomatology, as evidence by the Veteran's medical records, the Board finds the third Shedden element is met.  
In sum, the Veteran was diagnosed with tarsal tunnel syndrome during service and the record indicates continuity of symptomatology since service.  Accordingly, service connection for bilateral tarsal tunnel syndrome is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The withdrawn claim of entitlement to an increased initial rating for urinary incontinence is dismissed.

The withdrawn claim of entitlement to an increased initial rating sinusitis is dismissed.

The withdrawn claim of entitlement to service connection for anemia is dismissed.

Entitlement to service connection for bilateral tarsal tunnel syndrome is granted.


REMAND

Initially, the Board notes that there appear to be outstanding private treatment records from Dr. Mitchell of Southern Orthopedic Specialists, 325th Medical Group at Tyndall Air Force Base, Dr. Jensen of Gulf Coast Podiatry Foot and Ankle Surgery Center, Bay Podiatry Center, Gulf Coast Facial Plastics & ENT Center, Physiotherapy Associates, First Choice Physical Therapy, and Therapy1One.  While the Veteran submitted some excerpts from these providers or letters summarizing her treatment, complete treatment records have not been obtained.  On remand, reasonable efforts must be made to obtain complete copies of all outstanding private treatment records relevant to the Veteran's disabilities on appeal. 

With regard to the Veteran's increased rating claims for hypothyroidism and subluxation mild left lower extremity, the evidence of record indicates that the Veteran's disabilities may have worsened since her last VA examination in May 2013.  At her September 2015 hearing, the Veteran testified that in September 2013 she underwent a thyroidectomy and now had manifestations of her hypothyroidism including bulging eyes, mental sluggishness, anxiety, and trembling hands.  She also testified that her knee disability continued to get worse with time and that she now required Synvisc injections to control her symptoms.  In contrast, the May 2013 examination report noted that the Veteran indicated she had not had her thyroid removed and did not report any of the above thyroid symptoms, and did not indicate that her knee required Synvisc injections.  As the Veteran's testimony supports a finding of worsening, contemporaneous thyroid and knee examinations are warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

With regard to the Veteran's claims for increased initial ratings for her bilateral heel spurs and bilateral Achilles tendonitis, the Veteran was provided a VA examination in May 2013.  However, the Board finds that examination report inadequate.  Specifically, the examiner indicated that the Veteran's claims file was not made available for review and that VBMS contained no records concerning the claimed disabilities.  The Board notes that the majority of the records are located on Virtual VA and do include pertinent private medical evidence and lay statements regarding the Veteran's bilateral heel spurs and Achilles tendonitis.  Moreover, the examiner's statements regarding the severity of the Veteran's disabilities are inconsistent with the evidence on Virtual VA at the time of the May 2013 examination.  Accordingly, the Board finds that the May 2013 examination report is inadequate for rating purposes and the Veteran must be provided another VA examination.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value).

With regard to the Veteran's claim for inflammation of the groin, she was provided a VA examination in September 2009.  The examiner stated that despite the Veteran's subjective complaints, normal objective findings did not support the claimed bilateral groin area condition, nor was there evidence of an inguinal hernia.  However, the Board finds that examination report inadequate.  Initially, the Board notes that the examination report documented tenderness to palpation of the bilateral inguinal areas.  Accordingly, the examiner's statement that there were no objective findings is internally inconsistent with his other findings.  Additionally, the examiner acknowledged that he did not review the Veteran's claims file, and only reviewed documents provided by the Veteran at the time of the examination.  The Veteran's STRs contain numerous treatment records and specialty referrals assessing the Veteran's groin condition and document objective findings and test results related to the condition.  As these records could have provided objective evidence of the condition, the examiner's failure to review all the pertinent evidence renders his finding inadequate.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value).  Accordingly, on remand the Veteran should be provided a VA examination to determine the nature and etiology of any bilateral groin disability.

With regard to the Veteran's claim for alopecia, the Veteran was provided a VA examination in August 2008, which noted that the Veteran's alopecia had resolved and that there was no current diagnosis.  However, a July 2013 treatment record from 325th Medical Group noted that the Veteran had Graves' disease in the past and had hair loss.  At her September 2015 hearing, the Veteran testified that her hair fell out on a daily basis.  She asserted that her current hair loss is either related to her in-service alopecia or related to her service-connected hypothyroidism status-post Graves' disease.  As there is evidence of current hair loss, which may be consistent with Alopecia, the Board finds that an additional VA examination is warranted to determine whether the Veteran currently has alopecia and if so whether it is related to service or secondary to her service-connected hypothyroidism. 

With regard to the Veteran's claim for psoriasis, neither the August 2008 nor the May 2013 examination reports addressed the etiology of the Veteran's psoriasis.  Private treatment records from Gulf Coast Dermatology indicate that the Veteran is diagnosed with psoriasis.  The Veteran was treated for skin rashes during service in March 1997, August 1998, and May 2005, and she reports ongoing skin problems since service.  Accordingly, a VA examination is warranted to determine the etiology of the Veteran's psoriasis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any outstanding or updated treatment records related to her disabilities on appeal, to include records from Dr. Mitchell of Southern Orthopedic Specialists, Bay Podiatry Center, Dr. Jensen of Gulf Coast Podiatry Foot and Ankle Surgery Center, Gulf Coast Facial Plastics & ENT Center, Physiotherapy Associates, First Choice Physical Therapy, and Therapy1One.

2.  With any necessary assistance from the Veteran, obtain TRICARE records dated from July 2008 to present, including but not limited to treatment provided by the 325th Medical Group at Tyndall Air Force Base.  

3.  Thereafter, the Veteran should be scheduled for a VA examination to determine the current nature and severity of her service-connected hypothyroidism.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should describe the Veteran's disability in accordance with VA rating criteria. 

All opinions should be accompanied by a complete rationale.

4.  Thereafter, the Veteran should be scheduled for a VA examination to determine the current nature and severity of her service-connected left knee disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should describe the Veteran's disability in accordance with VA rating criteria. 

All opinions should be accompanied by a complete rationale.

5.  Thereafter, the Veteran should be scheduled for a VA examination to determine the current nature and severity of her service-connected bilateral heel spurs and bilateral tendonitis.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should describe the Veteran's disabilities in accordance with VA rating criteria. 

All opinions should be accompanied by a complete rationale.

6.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any skin disability, to include psoriasis and alopecia.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on a physical examination of the Veteran, review of the claims file, and with consideration of the lay evidence pertaining to in-service and post-service symptoms, the examiner should:

a.  Identify any diagnosable skin or hair loss disorder. 

b.  For any diagnosed skin disability, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that any disorder began in service, was caused by service, or is otherwise related to service, to include the Veteran's in-service skin symptoms in May 2005.

c.  For any diagnosed hair loss disorder, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that any disability began in service, was caused by service, or is otherwise related to service, to include the Veteran's in-service treatment for alopecia.

d.  For any diagnosed hair disorder, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the disability is caused or aggravated by the Veteran's service-connected hypothyroidism, status post treatment for Graves' disease.

In so opining, the examiner should address the July 2013 treatment record from the 325th Medical Group noting under the frequency of symptoms of the Veteran's hypothyroidism "Graves' disease in the past - lost hair." 

A complete rationale should be provided for any opinion or conclusion expressed.

7.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any bilateral groin disability.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptoms and findings must be reported in detail.  Based on a physical examination of the Veteran, review of the claims file, and with consideration of the lay evidence pertaining to in-service and post-service symptoms, the examiner should:

a.  Identify any diagnosable bilateral groin disability. 

b.  For any diagnosed groin disability, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service, to include the Veteran's in-service treatment for groin and pubic area inflammation and lymphadenitis.

c.  For any diagnosed groin disability, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the disability is caused or aggravated by the Veteran's service-connected bilateral hip disability, as asserted at her September 2015 hearing.

In rendering the above requested opinions, the examiner should address the October 2007 STR indicating that it was possible that the Veteran's groin discomfort was related to the round ligament or a very small hernia that was not visualized. 

A complete rationale should be provided for any opinion or conclusion expressed.

8.  Finally, readjudicate the claims.  If any benefit sought is not granted in full, provide the Veteran and her representative a Supplemental Statement of the Case and a reasonable opportunity to respond before returning it to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


